Citation Nr: 1418670	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent prior to January 1, 2011, and in excess of 20 percent thereafter for bilateral hearing loss, to include restoration of the 70 percent rating as of January 1, 2011.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.   

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for Meniere's syndrome. 

5.  Entitlement to service connection for diabetes mellitus. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, October 2010, January 2011, and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

As relevant to the Veteran's claim for higher initial ratings for his bilateral hearing loss, to include the propriety of the reduction from 70 percent to 20 percent for such disability as of January 1, 2011, the Board notes that he submitted a timely notice of disagreement in November 2010 challenging the rating initially assigned in the February 2010 rating decision as well as the propriety of the reduction of such rating in the October 2010 rating decision.  An April 2011 statement of the case addressed both aspects of the claim and the Veteran perfected his appeal regarding both issues later in April 2011.  Therefore, this issue has been characterized as shown on the title page of this decision.

Additionally, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim for service connection for, as listed in the January 2011 rating decision, generalized anxiety disorder and dysthymic disorder, more broadly as one of entitlement to service connection for an acquired psychiatric disorder.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are not directly relevant to the adjudication of the claims on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The Board further observes that, after the RO most recently adjudication his claims, the Veteran submitted additional evidence consisting of VA treatment records dated in May 2012, an August 2010 record from C. Foss, and private treatment records from Dr. Teachworth without a waiver of agency of original jurisdiction (AOJ) consideration.  However, as the VA records and Dr. Teachworth's records do not address the matters currently on appeal and Mr. Foss's August 2010 was already of record and previously considered by the AOJ, the Board finds that such newly received records are irrelevant to the claims addressed herein and there is no prejudice to the Veteran in the Board proceeding to review his claims on the merits at this time. 

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hearing acuity was to Level XI in the left ear and Level II in the right ear upon VA audiometric examination in November 2009 and Level XI in the left ear and Level III in the right ear upon VA audiometric examination in June 2010. 

2.  The original grant of a 70 percent rating for bilateral hearing loss was the product of clear and unmistakable error, and a June 2010 rating decision, of which the Veteran was notified in July 2010, proposed to reduce the initial rating for bilateral hearing loss from 70 to 20 percent to cure such error.  

3.  The reduction in the rating for bilateral hearing loss from 70 percent to 20 percent, effective from January 1, 2011, was formally implemented by an October 2010 rating decision.  

4.  The decision to reduce the rating for bilateral hearing loss from 70 percent to 20 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations. 
 
5.  Headaches are not shown to be causally or etiologically related to any disease, injury, or incident in service, and migraine headaches did not manifest within one year of the Veteran's discharge from service.

6.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

7.  Prior to, and during, the pendency of the claim, the Veteran does not have a current diagnosis of Meniere's syndrome.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for bilateral hearing loss are not met at any time during the appeal period, and the reduction from a rating of 70 percent to 20 percent as of January 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.105, 3.321, 3.344, 4.1-4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  Headaches were not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

3.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 11110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  Meniere's disease was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  First with respect to the claim for increased compensation for bilateral hearing loss, 38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  Specifically, when a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  This process was adhered to in this case.  Specifically, in a June 2010 rating decision, of which the Veteran was advised in July 2010, a reduction from 70 percent to 20 percent for his bilateral hearing loss was proposed and the basis of the proposal.  He was informed that he was allowed 60 days to submit additional evidence challenging the reduction and informed that he can request a personal hearing to present evidence or argument regarding the proposed reduction.  The Veteran did not request a personal hearing; however, in August 2010, he submitted additional evidence.  Thereafter, an October 2010 rating decision considered all of the evidence, to include that received in August 2010, implemented the reduction, effective January 1, 2011.

As relevant to the Veteran's claim for higher initial ratings for his bilateral hearing loss, the Board observes that he has appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted and an initial rating was assigned in the February 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As for the claims for service connection for headaches and Meniere's disease, a September 2010 letter, sent prior to the initial unfavorable adjudication of these claims in January 2011, advised the Veteran of the evidence and information necessary to substantiate these claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  With respect to the claim for service connection for diabetes mellitus, a February 2011 letter, issued prior to the initial April 2011 rating decision that denied this claim, advised the Veteran of the evidence and information necessary to substantiate this claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2010 and February 2011 letters advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that the Veteran submitted an authorization for records from Dr. Teachworth in June 2012, identifying records from him for the period from September 2000 to May 2012 regarding, as relevant, dizziness and loss of balance, he submitted a copy of such records simultaneously.  Moreover, such records do not, in fact, show such complaints or findings referable to the claims decided herein.  Likewise, while he referenced a hearing test with Dr. G.W., the record reflects that he is the examiner who conducted the November 2009 and June 2010 VA examinations and reports of such are of record.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA audiometric examinations to assess the severity of his hearing loss in November 2009 and June 2010 that contain the findings relevant to the applicable rating criteria.  Moreover, as will be discussed in greater detail herein, such examination reports provide sufficient details regarding the functional effects of the Veteran's bilateral hearing loss so as to allow the Board to consider whether referral for an extra-schedular rating is warranted.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While the Veteran and his spouse have asserted that the June 2010 examination was inadequate to use as a basis of comparison to the November 2009 VA audiometric examination because the differing results were merely the result of the "background noise being turned down," the reports from these examinations do not suggest that either examination was inadequate.  Moreover, the reduction in the rating assigned for the Veteran's hearing loss, as explained below, was due to a correction in the application of the rating criteria and not the result of any improvement in hearing in June 2010 as compared to November 2009.  

With respect to headaches, a July 2011 VA opinion addressing the etiology of such alleged disorder was obtained and the Board finds that such is adequate to decide the claim for service connection for headaches.  In this regard, the VA physician who completed the opinion considered all of the pertinent evidence of record, and included complete rationale, relying on, and citing to, the records reviewed.  Moreover, the physician offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus or Meniere's syndrome; however, the Board finds that such is not necessary in the instant case.  Specifically, in regard to the Veteran's diabetes, there is no competent or credible evidence indicating that such is related to service.  Moreover, there is no competent evidence of a diagnosis of Meniere's syndrome, or persistent or recurrent symptoms of such disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.  

II.  Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


A.  Initial Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as in the instant case, the matters for consideration are the propriety of the initial and subsequent ratings assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz  divided by four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. 

The provisions at 38 C.F.R. § 4.86 provide for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience.  Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. 

"[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  3.105(a).  Where evidence establishes such error, the prior decision will be reversed or amended.  Id.  

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken. 
38 C.F.R. § 3.103(b)(2).  In this case, a June 2010 rating decision, which the Veteran was notified of in July 2010, proposed to reduce the initial rating for bilateral hearing loss from 70 to 20 percent.  The Veteran was given a period of 60 days after the letter to submit evidence showing that the disability rating should not be reduced.  He responded, with an attached statement from a private audiologist, in August 2010 and expressed disagreement with this proposal.  The reduction in the rating for bilateral hearing loss to 20 percent, effective from January 1, 2011, was the correct date for the reduction as mandated by 38 C.F.R. § 3.105(e).  Therefore, the record indicates that the RO complied with the specific regulatory provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in the rating was proper based on the evidence of record. 

With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 70 percent rating for bilateral hearing loss has not been in effect for a period in excess of 5 years.  Rather, the 70 percent rating was only in effect from September 17, 2009, until the reduction was effectuated from January 1, 2001.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c). 

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Setting forth the pertinent evidence with the above criteria in mind, on authorized VA audiological evaluation in November 2009, pure tone thresholds, in decibels and following upward rounding, were as follows: 






HERTZ



Avg.
1000
2000
3000
4000
RIGHT
56
20
25
90
90
LEFT
88
80
85
90
90

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 6 percent in the left ear.  When asked what his main complaint was at this examination, the Veteran reported having a 36 years history of hearing loss and that it was most difficult for him to hear when he was in a crowd.  With respect to the occupational effects of the Veteran's hearing loss, the examiner stated that the Veteran's hearing loss affected his ability to understand speech in most situations.  

The above audiometric findings reflect Level II hearing in the right hear and Level XI hearing in the left ear under Table VI.  With respect to the left ear, wherein pure tone thresholds at each of the frequencies for consideration were 55 decibels or greater, Table VI results in a higher numeral than Table VIA.  38 C.F.R. § 4.86(a).  Under Table VII, DC 6100, Level II hearing for the right ear and Level XI for the left ear equates to a 10 percent disability evaluation.  However, the February 2010 rating decision incorrectly found that the above results demonstrated Level VIII hearing in the right ear, and assigned a 70 percent for the Veteran's bilateral hearing loss under Table VI based on this incorrect determination.  This action by the RO constituted clear and unmistakable error.  38 C.F.R. § 3.105(a). 

On the authorized VA audiological evaluation in June 2010, pure tone thresholds, in decibels and following upward rounding, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
58
20
30
90
90
LEFT
88
80
75
95
100

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 8 percent in the left ear.  When asked what his main complaint was at this examination, the Veteran reported that he had difficulty with hearing at "[a]ll times."  With respect to the occupational effects of the Veteran's hearing loss, the examiner stated that it was more likely than not that he would have difficulty understanding speech in most situations.  

The above audiometric findings reflect Level III hearing in the right hear and Level XI hearing in the left ear under Table VI.  Again with respect to the left ear, wherein pure tone thresholds at each of the frequencies for consideration were 55 decibels or greater, Table VI results in a higher numeral than Table VIA.  38 C.F.R. § 4.86(a).  Under Table VII, DC 6100, Level II hearing for the right ear and Level XI for the left ear equates to a 20 percent disability evaluation, and the 20 percent rating ultimately assigned by the RO effective from January 1, 2011, reflects the correct application of the rating criteria, cured the clear and unmistakable error committed in the February 2010 rating decision, and had the effect of reversing or amending the February 2010 rating decision.  38 C.F.R. § 3.105(a).   

The Board notes that August 2010 private audiometric findings from Mr. Foss, an audiologist, demonstrated an average pure tone threshold, after rounding upward, of 58 decibels in the right ear and 84 decibels in the left ear.  In a statement accompanying these results, it was indicated that speech discrimination was 96 percent in the right ear and 0 percent in the left ear, and the audiologist recommended that the Veteran be fitted with a hearing aid for his right ear.  While the August 2010 private audiometric findings demonstrated Level II hearing in the right ear that, when combined with the Level XI hearing in the left ear shown on such testing, would only warrant a 10 percent rating under Table VII, DC 6100, the RO in the October 2010 rating decision noted that as the proposed reduction was to 20 percent based on the June 2010 VA audiometric findings, the Veteran would be provided the benefit of a 20 percent rating.

In this case, the Board finds that the reduction of the 70 percent schedular evaluation to 20 percent was proper.  This 20 percent rating was based on an accurate application of the rating criteria to the audiometric findings, particularly from the June 2010 VA audiological examination.  As indicated above, ratings for hearing loss are determined by a mechanical application of the Rating Schedule to the audiometric findings.  Lendenmann, supra, 3 Vet. App. at 345.  Application of the Rating Schedule provisions to the audiometric findings set forth above that are most beneficial to the Veteran simply warrant the assignment of 20 percent rating for bilateral hearing loss.  Given the above, the Board finds that the evidence of record at the time of the October 2010 rating reduction showed that the rating reduction from 70 to 20 percent was warranted, and also shows that a rating in excess of 20 percent cannot be assigned with application of the applicable rating criteria at any time during the appeal period.  Moreover, the evidence clearly establishes that the procedures specified in § 3.105(e) were followed, and the rating reduction was proper.  In this regard, while the Board recognizes that the June 2010 audiometric examination did not demonstrate "improvement" in the Veteran's hearing, as the 70 percent rating originally assigned by the RO was the result of clear and unmistakable error, and the reduction simply resulted in the correction of this error, the assignment of a 20 percent rating represents a proper adjudication/ exercise of rating judgment by the RO. 

The Board emphasizes that in making the above determinations, a staged rating or ratings are not warranted as the Veteran's symptomatology has otherwise remained stable throughout the appeal.  See Fenderson, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The  application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In the present case, as noted above, the November 2009 and June  2010 VA examination reports contained a description of the Veteran's subjective complaints.  At both examinations, the audiologist specifically noted the functional, including occupational effects, resulting from the Veteran's hearing loss.  Moreover, a VA audiologist opined in December 2010 that the Veteran's hearing loss should not significantly affect his vocational potential or limit participation in most work activities.  

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected bilateral hearing loss.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  This matter is separately on appeal and is addressed in the remand that follows this decision.  

In sum, the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for bilateral hearing loss, to include a restoration of a 70 percent rating, at any time since the grant of service connection.  Therefore, the benefit of the doubt doctrine is not applicable with respect to this claim, and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   

B.  Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus and organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The STRs reflect treatment for headaches in February 1973 with an impression that included rule out viral meningitis.  No evidence of Meniere's syndrome or diabetes ins demonstrated in the STRs, and the reports from the January 1973 separation examination do not reflect either condition.  

The post-service evidence reflects the aforementioned July 2011 medical opinion addressing the claim for service connection for headaches.  This opinion reflects review of the claims file, and documents the in-service treatment for headaches and possible viral meningitis.  The examiner further observed that review of the post-service VA outpatient treatment reports, as also noted by the Board, did not reflect treatment for headaches, and that there was no documentation of treatment for headaches following the Veteran's separation from service.  Based on his review of the record, the opinion by the physician was as follows:  

Even though the possibility of meningitis leaving patients with residual headaches does occur in some cases, since this gentleman has no documentation about being seen for headaches since discharge, and there are not entries in his current medical records about headaches, other than the possible meningitis being noted in 1973 (and whether this was truly diagnosed), this examiner finds that it is less likely that his current complaint of headaches is caused by or a result of the headaches and possible meningitis in service.  The reasoning [for this conclusion] is because he has never been seen for any [of] these issues after discharge.  

While the Veteran is service-connected for bilateral hearing loss and tinnitus, the post-service clinical record contains no diagnosis of Meniere's syndrome.  VA clinical reports dated from October 2009 reflect a diagnosis of diabetes mellitus.  These reports indicated that elevated glucose levels were first noticed approximately one year prior to this outpatient visit by his private physician.  

Applying the pertinent legal criteria to the facts summarized above, first with respect to headaches, the Board finds that the VA physician who completed the July 2011 noted review of the record, to include the Veteran's STRs and post-service clinical records, as well as the contention of the Veteran that his headaches are the result of service.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The Board observes that the Court has held that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, but the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In the instant case, while the July 2011 VA examiner based his opinion, in large part, on the lack of post-service complaints and treatment for headaches, the Board finds that such does not render his rationale inadequate as the Veteran has not alleged headache symptoms after service.  Rather, he merely alleges that such are related to his military service.  Therefore, there is no indication that the July 2011 VA examiner's opinion is based on an inaccurate factual premise.   Consequently, the Board accords great probative weight to the July 2011 VA examiner's opinion.

Moreover, there is no evidence that the Veteran has been diagnosed with migraine headaches and he has not alleged a continuity of such symptomatology since his service discharge.  As such, presumptive service connection, to include based on continuity of symptomatology, is not warranted for migraine headaches.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

With respect to Meniere's syndrome, the Board finds that the Veteran does not have a current diagnosis of such disease during, or prior to, the pendency of the claim.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In the instant case, as the Veteran does not have a current diagnosis of Meniere's syndrome during, or prior to, the pendency of the claim, the Board finds that service connection for such disorder is not warranted. 

With respect to diabetes, the silent STRs, to include the January 1973 separation examination, coupled with the fact that the condition was first shown well over three decades after service, with no continuity of symptomatology demonstrated in the interim, weighs heavily against the claim.  In this regard, the record fails to show that the Veteran manifested diabetes to a degree of 10 percent within the one year following his active duty service discharge in March 1973, and he has not alleged a continuity of diabetic symptomatology sine service.  As such, presumptive service connection, to include based on continuity of symptomatology, is not warranted for diabetes.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  Moreover, while the Veteran's DD Form 214 reflects foreign service during the Vietnam Era, service in the Republic of Vietnam is not documented on this form; the Veteran specifically denied serving in Vietnam on his original application for service connection filed in September 2009; and his STRs reflect service in Germany, and not Vietnam; as such, service connection for diabetes on the basis of presumed exposure to herbicide agents by Veterans who served in the Republic of Vietnam pursuant to the provisions of 38 U.S.C.A. § 1116 is not indicated.   

With respect to the Veteran's contentions that he has headaches and diabetes that are related to service, while he is competent to describe symptoms of headaches and some symptoms associated with diabetes, he is not competent to provide evidence as to the more complex medical question such as the etiology of his headaches or his diabetes; in particular, whether there is a nexus between headaches or diabetes and service.  See Woehlaert, supra.  Specifically, the question of the etiology of a condition such as headaches or diabetes is a medical subject concerning an internal process extending beyond an immediately observable cause-and-effect relationship.  As such, the questions of etiology of headaches or diabetes in this case may not be competently addressed by lay evidence, and the Veteran's own opinion linking headaches or diabetes to service is nonprobative evidence.  With respect to Meniere's syndrome, while the Veteran is competent to describe symptoms typical of this disorder, diagnosing a condition such as Meniere's syndrome also involves an internal process not immediately observable by a layperson.  See Woehlaert, supra.  As such, the Board finds that the Veteran is not competent to diagnose this disorder, and any statement from the Veteran asserting the existence of this condition is also nonprobative evidence.

In short, the Board finds from the above that the preponderance of the evidence is against the claims for service connection for headaches, Meniere's syndrome, and  diabetes.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection for headaches, Meniere's syndrome, and diabetes must therefore be denied.  38 U.S.C.A. § 5107.



ORDER

An initial rating in excess of 70 percent prior to January 1, 2011, and in excess of 20 percent thereafter for bilateral hearing loss, to include restoration of the 70 percent rating as of January 1, 2011, is denied.    

Service connection for headaches is denied. 

Service connection for Meniere's syndrome is denied. 

Service connection for diabetes mellitus is denied.   


REMAND

Although the Board regrets the delay, the claim for serve connection for an acquired psychiatric disorder must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Additionally, as the Veteran's claim for a TDIU may be impacted by the outcome of his service connection claim, adjudication of the former claim must be deferred pending the outcome of the latter claim.
 
While the Board was afforded a VA examination in November 2010 to address his claim for service connection for a psychiatric disorder, as the Veteran was not found to have a diagnosable psychiatric disability at that time, the examiner did not provide a nexus opinion.  However, a January 2011 statement from a private psychologist did reflect  psychiatric diagnoses; namely, dysthymic disorder and generalized anxiety disorder.  As indicated above, the Court has held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at any time during the pendency of his claim, even if the disability resolves prior to adjudication of the claim.  McClain, supra.  Therefore, given the evidence of a psychiatric disability during the appeal period and the lack of a nexus opinion by the VA psychologist who conducted the November 2010 examination, the Board finds this examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Moreover, the claim at issue includes the assertion that a psychiatric disability is secondary to the service-connected hearing loss, and the private psychologist's January 2011 report included the statement that the Veteran has problems with social isolation due to his not being able to "hear what is going on around him."  As such, the Board finds that the record contains competent evidence that indicates that a current psychiatric disability may be related to the service-connected hearing loss, and that a VA examination that includes an opinion as to the nature of any psychiatric disability currently present is thus necessary in order to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d); McLendon, supra. 

As a positive resolution of the claim for service connection for a psychiatric disorder would impact the adjudication of the claim for TDIU, the Board finds this matter to be inextricably intertwined with the claim for service connection for a psychiatric disorder.  As such, the adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric examination to assess the nature and etiology of any current acquired psychiatric disorder.  The claims files, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein and a psychiatric examination of the Veteran, the examiner should specifically offer responses to the following: 

(A)  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  If the examiner finds that the Veteran does not meet the DSM-IV criteria for a diagnosed psychiatric disorder, he or she should reconcile such finding with the January 2011 private psychologist's diagnoses of dysthymic disorder and generalized anxiety disorder.

(B)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's active military service.  

(C)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether such is at least as likely as not caused OR aggravated (increased in severity) by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  If the opinion is that any such disability is aggravated by the service-connected hearing loss or tinnitus, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.

The opinions should be supported by a clear rationale, and a discussion of the facts and psychiatric principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the claim file and electronic medical record/Virtual VA file has been reviewed, and document consideration of any lay statements submitted by and on behalf of the Veteran.

2.  After completing the above, and any other development as may be indicated, the AOJ is to first adjudicate the claim for service connection for an acquired psychiatric disorder.  Thereafter, the AOJ should then adjudicate the claim for TDIU.  To the extent that either claim is denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


